Citation Nr: 1721029	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  08-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This matter was previously before the Board in October 2011, when it was denied. The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court), which issued an order in September 2012 approving a Joint Motion for Partial Remand (JMPR).  Pursuant to the JMPR, the matter returned to the Board in December 2013, when it was remanded again for development pursuant to the JMPR.  The matter now returns to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the matter must be remanded to the AOJ for further development before a decision can be made on the merits.

The Court initially directed the Board to provide adequate reasons and bases to discuss whether the presumption of soundness was rebutted or invoked in light of evidence in the record, particularly a July 2006 VA treatment record, indicating the Veteran experienced bipolar disorder prior to service.

Pursuant to the Court's remand, the Board's December 2013 remand directed the AOJ to obtain relevant evidence, and to obtain a VA opinion that, in pertinent part, stated whether a psychiatric disorder was manifested during service, and if so, whether the Veteran had a mental health condition that pre-existed service.  If so, the examiner was asked to opine, providing supporting rationale for any conclusion reached, whether any pre-existing condition was worsened or aggravated during service beyond its natural progression.  

In a December 2015 VA examination, the examiner's opinion stated that it was less likely than not that the Veteran's current mental health condition was incurred in or caused by service, providing the rationale that the symptoms treated in service are not consistent with the Veteran's current symptoms.  With regard to whether the Veteran had a pre-existing condition that was aggravated by service, the examiner checked a box that stated there was a condition that clearly and unmistakably existed prior to service.  The box also indicated that the pre-existing condition was clearly and unmistakably not aggravated beyond its natural progression by service.  However, the examiner's rationale regarding aggravation indicated that a pre-existing condition is not documented in the file nor was it reported during the examination.  He further opined that the time frame between discharge and first treatment was 20 years, meaning a direct connection between service and current problems cannot clearly be established.  

The Board notes that the examiner did not specifically address the question regarding whether a psychiatric disorder was manifest during service.  In addition, the December 2015 VA examiner's opinion is internally contradictory in its view as to whether the Veteran had a mental health condition that pre-existed service.  Further, the examiner's statement that the record is not documented in the file does not acknowledge the July 2006 VA treatment record referenced in the Court remand.  Finally, if the examiner believes the Veteran did have a pre-existing condition, the examiner provided no rationale as to why it clearly and unmistakably existed and why it clearly and unmistakably was not aggravated beyond its natural progression by service.

For these reasons, the Board finds the December 2015 medical opinion inadequate and this matter therefore must be remanded for a supplemental medical opinion to adjudicate the case as well as to ensure compliance with the December 2013 Board remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record, including a copy of this Remand, to the examiner who provided the December 2015 VA opinion, or, if unavailable, another suitable VA examiner.  After review of the entire record, to include any new evidence received since the prior examination, the clinician must address the following:

a)  Please specify all psychiatric disabilities that have been present since the date the Veteran filed his current claim in September 2006.

b)  Was a psychiatric disorder manifest during service?  If so, what was the most appropriate diagnosis?  The evidentiary basis for a finding that a psychiatric disorder was present during service must be fully explained. If the examiner concludes that a psychiatric disorder was manifest in service, the examiner should reconcile this with the fact that the service medical records are negative for any references to a psychiatric disorder.  

c.)  If and only if the examiner finds that a psychiatric disorder was manifest during service, the examiner must then address whether that disability clearly and unmistakably pre-existed service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012) noting that the Board errs is applying the presumption of soundness without first finding that a psychiatric disability manifested in service.  Affirmed at 749 F.3d 1370 (Apr. 24, 2014).  The examiner should acknowledge any evidence that relates to the Veteran's mental health prior to service; including the July 2006 VA treatment record indicating the Veteran had bipolar disorder prior to service.  The examiner should provide supporting rationale for any conclusions reached.

d)  If and only if a psychiatric disorder existed prior to service, the examiner must state whether the Veteran's pre-existing condition worsened at all during service, and if so, whether the Veteran's pre-existing condition clearly was unmistakably NOT aggravated by service.  "Aggravation" is defined as a permanent worsening beyond the natural progression of the disability.  Again, the examiner must provide supporting rationale for any conclusion reached.

e)  Finally, the examiner should address whether any currently diagnosed psychiatric disorder is related to service.  

2.  After completing the above development, readjudicate the issue remaining on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




